Judges Miller and Eowler,
dissented.
*229A motion was made on the 1st of May, 1891, by the appellee, for a re-hearing of the foregoing case. The motion was overruled. Judge Bet aw delivered the •opinion of the Court as follows :
After the decision in this case a motion was made for a re-argument. We have carefully reconsidered the grounds of our opinion.
The notices given by the examiner were sufficient to enable him to commence his proceedings. But he was nevertheless obliged to observe strictly the statutory method, which was prescribed for the exercise of the special authority conferred on him. When a power is granted to do an act only in a particular way, any essential departure from this way renders the attempted act invalid. This would seem to be a very obvious deduction of reason. It is certainly an unbending rule of law. It is difficult to see how it can be inferred that the examiner’s proceedings must be held valid, because they had a valid commencement”. It is not so held in other cases of special and limited authority. Eor instance, where an attachment is sued out against a non-resident, debtor, the affidavit and account must be duly filed as a preliminary to the issue of the attachment; but the other steps required by the statute must also be strictly observed; the short note must be filed “expressing the plaintiff’s cause of action,” and a copy must be sent with the writ to be set up at the Court house door. An omission of aiiy of these particulars will defeat the jurisdiction. A very familiar instance of the strictness of the rule of law is shown in proceedings to sell land for taxes. It was said in Polk vs. Rose, &c., 25 Md., 159: “Each and, every step, from the assessment of the property for taxation, to the consummation of the title by delivery of the deed to the purchaser, is a separate and independent fact. All of these facts from the beginning to the end of the proceeding must exist, and if any material link *230in the chain of title is wanting, the whole is defective-for want of sufficient authority to support it.” See also many other cases. In Thatcher, et al. vs. Powell, et al., Lessee, 6 Wheaton, 119; Chief Justice Marshall, speak_, ing of one of these sales said: “That no individual,, or public officer can sell, and convey a good title to the land of another, unless authorized so to do hy express-law, is one of those self-evident propositions to which the mind assents, without hesitation; and that the person invested with such a power, must pursue with precision the course prescribed hy law, or his act is invalid, is a principle which has been repeatedly recognized in this Court.” In the case in question the land had been, sold by an order of Court, but the Chief Justice held that this did not affect the question of jurisdiction. He-said: “The argument is, that the judgment, for these errors in the proceedings of the County Court, may be-voidable, hut is not void; that until it he reversed, it is capable of supporting those subsequent proceedings-which were founded on it. We think otherwise. In summary proceedings, where a Court exercises an extraordinary power under a special statute prescribing its course, we think that course ought to he exactly observed, and those facts especially which give jurisdiction, ought-to appear, in order to show that its proceedings are coram judice.”. In Shriver’s Lessee vs. Lynn, et al., 2 Howard, 59, the Supreme Court of the United States considered the effect of a sale of land- which had been ratified by the High Court of Chancery of Maryland. They say: “The Chancellor had jurisdiction of the cause as presented by the petition; and this being the case, no advantage can be taken of errors, however gross, when the record is used collaterally. ” But notwithstanding this-declaration of the law, it was held that with reference to a portion of the land where the sale had been made-under the supposed authority of a decree of the Court,. *231and ratified by tbe Chancellor, the jurisdiction did not exist, and the sale was utterly null and void. In Williamson, et al. vs. Berry, 8 Howard, 542, the Supreme Court consider quite fully the question of jurisdiction. Two brief extracts may be made from their opinion. “The point in Cochran vs. Van Surlay, and in this case is, whether the Chancellor did or did not, in a case for which he had jurisdiction for certain purposes, exceed the jurisdiction given to him for the special purposes of the case. Jurisdiction may be in the Court over the cause, but there may be an excess of j urisdiction asserted in its judgment. That was Shriver’s Case, in 2 Howard.” “The operation of every judgment depends upon the jurisdiction of the Court to render it. Though there may be jurisdiction for certain purposes in a cause, that jurisdiction may be exceeded in the judgment. ” page 543.
The Circuit Court on appeal had jurisdiction to hear and decide all objections to the assessment of damages and benefits made by the examiner. And these questions cannot come before any other tribuual. A Court of equity cannot correct or amend the proceedings, or order them to be corrected or amended. Its jurisdiction is limited to the inquiry whether they are authorized by the special and limited powers of the examiner. If they are not within his legal competency they are simply void, and must he so declared. We think, for reasons stated in our former opinion, that they are fatally defective. There was an omission of an essential matter which was vital to the interests of the persons whose rights were involved. And moreover, the whole scheme of the opening and construction of the street was misconceived, it was conducted on an erroneous basis. The leading object seems to have been to build bridges over certain railroad tracks; and every step in the transaction appears to have been taken with reference to this end. The grade was raised so that the proposed street should pass over the *232railroad tracks by means of bridges twenty feet above them. Hence it occurs, that the expense of condemning, opening, grading and constructing a street in the country less than a mile long, reaches the very large sum of forty-five thousand dollars and upwards. The examiner had no power to accomplish the proposed object, and everything done in furtherance of it was without the sanction of the law.

Motion overruled.

(Filed 18th June, 1891.)